Case: 21-51018     Document: 00516385884         Page: 1     Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 7, 2022
                                  No. 21-51018
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Lopez-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-425-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Francisco Lopez-Garcia pleaded guilty to illegally reentering the
   United States, in violation of 8 U.S.C. § 1326(a).        The district court
   sentenced him under § 1326(b)(2), based on the determination that his prior
   conviction for aggravated assault constituted a crime of violence under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51018      Document: 00516385884           Page: 2     Date Filed: 07/07/2022




                                     No. 21-51018


   18 U.S.C. § 16(a) and was therefore an aggravated felony under 8 U.S.C.
   § 1101(a)(43)(F).     Lopez-Garcia contends that that his Pennsylvania
   aggravated assault conviction is not a crime of violence.
          Because Lopez-Garcia did not object in the district court to the
   application of § 1326(b)(2), we review this issue for plain error only. See
   United States v. Rodriguez-Flores, 25 F.4th 385, 387 (5th Cir. 2022). To
   demonstrate plain error, a defendant has the burden of showing (1) an error
   (2) that is clear or obvious, (3) that affects the defendant’s substantial rights,
   and (4) that seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. Puckett v. United States, 556 U.S. 129, 135 (2009).
          Under § 1326(b)(2) an aggravated felony is defined, in pertinent part,
   as “a crime of violence” punishable by at least one year of imprisonment.
   8 U.S.C. § 1101(a)(43)(F). An offense is a “crime of violence” if it “has as
   an element the use, attempted use, or threatened use of physical force against
   the person or property of another.” 18 U.S.C. § 16(a). In Borden v. United
   States, 141 S. Ct. 1817, 1834 (2021), the Supreme Court recently held that an
   offense that can be committed through reckless conduct does not qualify as a
   “violent felony” under a similar statutory definition in 18 U.S.C. § 924(e).
          Lopez-Garcia argues that in light of Borden, his aggravated assault
   conviction is not a crime of violence because it can be committed recklessly
   and does not require the use, attempted use, or threat of physical force.
   However, the Borden Court expressly declined to address whether offenses
   with mental states falling between recklessness and knowledge can qualify as
   crimes of violence. 141 S. Ct. at 1825 n.4. The Pennsylvania aggravated
   assault statute under which Lopez-Garcia was previously convicted
   proscribes “attempt[ing] to cause serious bodily injury to another, or
   caus[ing] such injury intentionally, knowingly or recklessly under
   circumstances manifesting extreme indifference to the value of human life.”




                                           2
Case: 21-51018      Document: 00516385884           Page: 3    Date Filed: 07/07/2022




                                     No. 21-51018


   18 Pa. Cons. Stat. § 2702(a)(1). Because § 2702(a)(1) requires more
   than mere recklessness it is unclear whether it is a crime of violence, and
   therefore, any error by the district court was not clear or obvious. See Puckett,
   556 U.S. at 135. Moreover, while Lopez-Garcia also asserts that § 2702(a)(1)
   is not a crime of violence because it can be committed by omission, we have
   explicitly held that “there is no valid distinction between direct and indirect
   force” and that “physical force extend[s] to cover those applications of force
   that are subtle or indirect, rather than only those embracing bodily contact.”
   United States v. Reyes-Contreras, 910 F.3d 169, 182, 184 (5th Cir. 2018) (en
   banc) (internal quotation marks and citation omitted), abrogated in part on
   other grounds by Borden, 141 S. Ct. at 1834.
          AFFIRMED.




                                          3